993 So.2d 1139 (2008)
Daniel FINKBEINER, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-2915.
District Court of Appeal of Florida, Fifth District.
October 31, 2008.
Daniel Finkbeiner, Lake Butler, pro se.
No Appearance for Appellee.
PER CURIAM.
AFFIRMED. See Brooks v. State, 969 So.2d 238 (Fla.2007) (proper test in reviewing *1140 3.800(a) motion alleging scoresheet error is whether the same sentence could have been imposed on the basis of a corrected scoresheet).
ORFINGER, MONACO and EVANDER, JJ., concur.